Exhibit32.1 Certification of CEO and CFO Pursuant to 18U.S.C. Section1350 (Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002) In connection with the quarterly report of Builders FirstSource, Inc. (the “Company”) on Form 10-Q for the period ended June 30, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Floyd F. Sherman, as Chief Executive Officer of the Company, and M. Chad Crow, as President and Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to our knowledge: (1)The Report fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934;and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/FLOYD F. SHERMAN Floyd F. Sherman Chief Executive Officer /s/M. CHAD CROW M. Chad Crow President and Chief Financial Officer Date: August 7, 2015 A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
